Title: To Alexander Hamilton from Jeremiah Olney, 9 April 1792
From: Olney, Jeremiah
To: Hamilton, Alexander


Providence, April 9, 1792. “Agreeable to your request of the 29th of March, I have, on receiving an Order and the enclosed Assignment, paid to the Marshall of Rhode-Island District, 2105 Dollars and 12 Cents; which sum, as you direct, shall be noted in my Weekly Returns until it is replaced. I beg leave to observe, on this Occasion, that in my last Quarter’s Accots., transmitted the 5th Instant, will be found 701 Dolls. & 93 Cents, paid for Drawbacks on Wine exported in the President Washington to the East-Indies, which was not included in my Estimate of Monies that would probably be demandable out of this Office by the 14th of May next; and which added to that now paid the Marshall, makes 2,807 Dollars & 5 Cents, which Sum I expect to be in want of in One Month from this Time.…”
